Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6-13, 18-24, 55-58 are presented for examination.  Claims 2-5, 14-17, 25-54 are canceled.

Response to Arguments
Applicant’s arguments regarding HE reference disqualified as prior art for the reason of Lenovo wholly owns Motorola Mobility making the reference commonly owned, see remark, filed 1/8/2021, with respect to the rejection(s) of claim(s) 1, 6-13, 18-24, 55-58 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ryu and Davydov.  See rejection below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13, 20-24, 55-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (Ryu), US 2019/0373441, in view of Davydov, US 2018/0198495.  

As per claim 1, Ryu taught the invention including an apparatus comprising:
A transceiver that communicates with a mobile communication network (pp. 0051; figure 1: UE such as smart phone comprises transceiver); and
A processor that:
registers with the mobile communication network using a first set of parameters, the first set of parameters based on a UE configuration (pp. 0006-0009: the process of re-registration with the UE configuration update command message indicates that the UE was first registered with a first set of parameter);
Receives a second set of parameters from the mobile communication network (pp. 0006: UE configuration update command message having updated parameters);
Updates the UE configuration to use the second set of parameters and the mapping information when establish a data connection for an application (pp. 0006). 

Ryu did not specifically teach to receive mapping information which indicates how at least one parameter in the second set corresponds to at least one new parameter for the UE configuration; and also use the mapping information to update the UE configuration.  Davydov taught to utilize parameter mapping information which indicates how at least one parameter in the second set corresponds to at least one new parameter; and use the mapping information to update the UE configuration (pp. 0081-0090).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ryu and Davydov and utilize parameter mapping table to determine the association, relevance and correspondence information between the parameters in making the parameter updates.

As per claim 8, Ryu and Davydov taught the invention as claimed in claim 1.  Ryu further taught wherein the processor further sends a registration request to update the mobile communication network with a new registration area, wherein the processor receives the second set of parameters in response to the registration request (pp. 0006-0007).

As per claim 9, Ryu and Davydov taught the invention as claimed in claim 1.  Ryu further taught wherein the transceiver receives a non-access stratum UE configuration update message from the mobile communication network, wherein the NAS UE configuration update message includes the second set of parameters (pp. 0006-0009, 0074).  Davydov taught to use 

As per claim 10, Ryu and Davydov taught the invention as claimed in claim 1.  Ryu further taught wherein the transceiver receives a non-access stratum notification message from the mobile communication network, wherein the NAS notification message includes the second set of parameters (pp. 0006-0009, 0074).  Davydov taught to use parameter mapping information (pp. 0081-0090).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parameter mapping information in messages and transmit the messages to the UE.

As per claim 11, Ryu and Davydov taught the invention as claimed in claim 1.  Ryu further taught wherein the transceiver receives a non-access stratum Registration Accept message includes the second set of parameters (pp. 0006-0009, 0074, 0505-0509).  Davydov taught to use parameter mapping information (pp. 0081-0090).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parameter mapping information in messages and transmit the messages to the UE.

As per claim 12, Ryu and Davydov taught the invention as claimed in claim 1.  Ryu further taught wherein updating the UE configuration comprises the processor replacing at least one parameter in the first set with at least one corresponding parameter in the first set with at least one corresponding parameter in the second set (pp. 0006-0009).  Davydov further taught to 

As per claim 13, Ryu taught the invention including a method comprising:
Registering with the mobile communication network using a first set of parameters, the first set of parameters based on a UE configuration (pp. 0006-0009: the process of re-registration with the UE configuration update command message indicates that the UE was first registered with a first set of parameter);
Receiving a second set of parameters from the mobile communication network (pp. 0006: UE configuration update command message having updated parameters);
Updating the UE configuration to use the second set of parameters and the mapping information when establish a data connection for an application (pp. 0006). 

Ryu did not specifically teach to receive mapping information which indicates how at least one parameter in the second set corresponds to at least one new parameter for the UE configuration; and also use the mapping information to update the UE configuration.  Davydov taught to utilize parameter mapping information which indicates how at least one parameter in the second set corresponds to at least one new parameter; and use the mapping information to update the UE configuration (pp. 0081-0090).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ryu and Davydov 

As per claim 20, Ryu and Davydov taught the invention as claimed in claim 13.  Ryu further taught wherein receiving the second set of parameters and the mapping information comprises receiving a registration accept message that includes the second set of parameters (pp. 0006-0009, 0074).  Davydov taught to use mapping information to show an indication of how the at least one parameter in the first set correspond to at least one new parameter in the second set (pp. 0081-0090).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parameter mapping information in messages and transmit the messages to the UE.

As per claim 21, Ryu and Davydov taught the invention as claimed in claim 13.  Ryu further taught wherein receiving the second set of parameters and the mapping information comprises receiving a non-access stratum UE configuration update message from the mobile communication network, wherein the NAS UE configuration update message includes the second set of parameters (pp. 0006-0009, 0074).  Davydov taught to use parameter mapping information (pp. 0081-0090).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parameter mapping information in messages and transmit the messages to the UE.

As per claim 22, Ryu and Davydov taught the invention as claimed in claim 13.  Ryu further taught wherein receiving the second set of parameter and the mapping information 

As per claim 23, Ryu and Davydov taught the invention as claimed in claim 13.  Ryu further taught herein receiving the second set of parameter and the mapping information comprises receiving a non-access stratum Registration Accept message includes the second set of parameters (pp. 0006-0009, 0074, 0505-0509).  Davydov taught to use parameter mapping information (pp. 0081-0090).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parameter mapping information in messages and transmit the messages to the UE.

As per claim 24, Ryu and Davydov taught the invention as claimed in claim 13.  Ryu further taught wherein updating the UE configuration comprises the processor replacing at least one parameter in the first set with at least one corresponding parameter in the first set with at least one corresponding parameter in the second set (pp. 0006-0009).  Davydov further taught to use the mapping information to determine the at least one corresponding parameter in the second set (pp. 0081-0090).  

As per claim 55, Ryu and Davydov taught the invention as claimed in claim 1.  Ryu further taught wherein the first set of parameters comprises a first set of Single Network Slice 

As per claim 56, Ryu and Davydov taught the invention as claimed in claim 1.  Ryu further taught wherein the data connection comprises a PDU session (pp. 0248), wherein the processor selects a network slice using the second set of the parameters and the mapping information in response to one of: determining to establish a PUD session and determining to send user data over an established data PDU session (pp. 0505-0509).  

As per claim 57, Ryu and Davydov taught the invention as claimed in claim 13.  Ryu further taught wherein the first set of parameters comprises a first set of Single Network Slice Selection Assistance Information value (“S-NSSAIs”) that are derived from the UE configuration (pp. 0515).  

As per claim 58, Ryu and Davydov taught the invention as claimed in claim 13.  Ryu further taught wherein the data connection comprises a PDU session (pp. 0248), wherein the processor selects a network slice using the second set of the parameters and the mapping information in response to one of: determining to establish a PUD session and determining to send user data over an established data PDU session (pp. 0505-0509).  

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Davydov as applied to claims 1 and 13 above, and further in view of Garcia Azorero et al (Garcia), US 2019/0357130.

As per claim 6, Ryu and Davydov taught the invention as claimed in claim 1.  Ryu and Davydov did not specifically teach wherein the first set of parameters includes a first network slice selection parameter, wherein the second set of parameters comprises one or more new network slice selection parameter.  Garcia taught to select network slices using parameters (pp. 0049, 0056, 0113-0114).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ryu, Davydov and Garcia in order to select network slice using UE specific parameters.  

As per claim 18, Ryu and Davydov taught the invention as claimed in claim 13.  Ryu and Davydov did not specifically teach wherein the first set of parameters includes a first network slice selection parameter, wherein the second set of parameters comprises one or more new network slice selection parameter.  Garcia taught to select network slices using parameters (pp. 0049, 0056, 0113-0114).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ryu, Davydov and Garcia in order to select network slice using UE specific parameters.  

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, Davydov and Garcia as applied to claims 6 and 18 above, and further in view of Sivavakeesar et al (Sivavakeesar), US 2019/0357131. 

As per claim 7, Ryu, Davydov and Garcia taught the invention as claimed in claim 6.  Ryu, Davydov and Garcia did not specifically teach wherein receiving the mapping information 

As per claim 19, Ryu, Davydov and Garcia taught the invention as claimed in claim 18.  Ryu, Davydov and Garcia did not specifically teach wherein receiving the mapping information comprises receiving usage information that associates the one or more new network slice selection parameters with one or more previously provide network slice selection, wherein the one or more previously provided network slice selection parameters includes the first network slice selection parameter.  Sivavakeesar taught to transmit usage information that associates the one or more new network slice selection parameters with one or more previously provide network slice selection, wherein the one or more previously provided network slice selection parameters includes the first network slice selection parameter (pp. 0134, 0145, 0158, 0162).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ryu, Davydov, Garcia and Sivavakeesar in order to transmit usage .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al, US 2014/0119321
Yerramalli et al, US 2017/0142694

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
January 14, 2021